B. F. SAFFOLD, J.
The appellant was garnishee in an attachment suit commenced by the appellees against W. W. Steadman, before a justice. That court refused to render judgment against him on his answer, but allowed him to answer over, or appear before him at an appointed time to show cause why judgment should not be given against him. No further action seems to have been taken in the matter by the justice. The plaintiffs appealed to the circuit court, but no notice of the appeal is shown to have been given to the garnishee. Judgment by default was there rendered against him without jurisdiction obtained of his person. — Eev. Code, §§ 3260, 3295.
The judgment is reversed, and the cause remanded.